Citation Nr: 0016943	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
dysthymia.

2.  Entitlement to a rating greater than 50 percent for acne 
vulgaris, cystic type.

3.  Entitlement to an effective date prior to February 14, 
1997, for an award of a 30 percent rating for dysthymia.

4.  Entitlement to an effective date prior to February 14, 
1997, for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	John Steven Berry, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to a 
rating greater than 50 percent for acne vulgaris, cystic 
type; entitlement to a 30 percent rating for dysthymia, 
effective February 14, 1997; and the award of entitlement to 
a total rating for compensation purposes based on individual 
unemployability by reason of service- connected disabilities, 
effective February 14, 1997.  The veteran subsequently 
perfected appeals of these decisions noting his disagreement 
with the assigned evaluations and the effective dates of his 
increased evaluation for dysthymia and award of a total 
rating for compensation purposes based on individual 
unemployability by reason of service- connected disabilities 
.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The evidence of record shows that the veteran's skin 
disorder has not caused constitutional symptoms, and is 
manifested by scarring on the neck, back, thighs, and groin, 
with scattered cysts on the arms and neck, and inflamed 
lesions on the groin and under the arms.

3.  The veteran's dysthymia is manifested by a mild to 
moderate degree of impairment, a depressed mood, intact 
memory, appropriate affect, fair judgment, normal speech, the 
ability to interact with others on a social basis.

4.  The veteran's claim of entitlement to an increased rating 
for dysthymia was received by the RO on February 14, 1997.

5.  The evidence first indicates that the veteran's dysthymia 
had increased in severity in May 1998. 

6.  Prior to February 14, 1997, the veteran did not have 
service connected disabilities sufficiently disabling to 
satisfy the schedular criteria for a total disability rating 
for compensation purposes based on individual 
unemployability.  

7.  The medical evidence of record does not establish that 
the veteran was disabled due solely to his service-connected 
skin condition prior to February 14, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
acne vulgaris, cystic type, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).

2.  The criteria for a rating greater than 30 percent for 
dysthymia, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

3.  The criteria for assigning an effective date prior to 
February 14, 1997, for an award of a 30 percent evaluation 
for service-connected dysthymia are not met.  38 U.S.C.A. 
§§ 5107, 5110, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).  

4.  The criteria for entitlement to an effective date earlier 
than February 14, 1997, for the grant of a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are not met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating.

The appellant's contentions regarding the increase in 
severity of his skin disorder and his dysthymia constitute 
plausible or well-grounded claims.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  He has not alleged that there are any 
records of probative value that may be obtained which have 
not already been associated with his claims folder.  
Accordingly, the Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service- 
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

a.  Skin disorder

The veteran was originally granted entitlement to service 
connection for a skin disorder, identified as acne vulgaris, 
cystic type, in a June 1955 RO rating decision.  A 30 percent 
disability evaluation was assigned, effective February 20, 
1954, based on a VA examination report noting cystic acne 
vulgaris over the veteran's face, neck, shoulders, upper 
back, and sternal area, mildly disfiguring with scarring.  
This evaluation was confirmed in rating decisions dated in 
July 1962 and August 1990, based on VA and private medical 
evidence from the 1960's and 1980's indicating the presence 
of cysts on the veteran's face, neck, back, shoulder, groin, 
hips, shoulders, and thighs, with scarring.  In April 1991, 
the RO awarded the veteran an increase in the evaluation of 
his acne vulgaris to 50 percent disabling, effective February 
27, 1990.  This increase was based on private and VA medical 
evidence showing that the veteran had scarring from acne 
vulgaris and infected cystic lesions with drainage, and 
abscesses, in the groin area, on his thighs, and on his 
buttocks.  Following the veteran's appeal of an April 1992 RO 
denial of his claim for an increased rating, and several 
Board remands, the Board issued a decision in December 1996, 
denying the veteran's claim of entitlement to a rating 
greater than 50 percent for his acne vulgaris.  In February 
1997, the veteran submitted a new claim of entitlement to a 
rating greater than 50 percent, consideration of which is 
currently before the Board.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's acne vulgaris by application of the criteria 
set forth in Diagnostic Code 7806.  Under this provision, a 
50 percent evaluation is the highest rating possible, and 
requires evidence of a skin disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  The Note 
following the Diagnostic Codes for 38 C.F.R. § 4.118 allows 
the most repugnant conditions to be submitted for Central 
Office rating with unretouched photographs and permits a 
total disability rating to be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.

Relevant medical evidence of the veteran's skin disorder 
consists of May and October 1998 VA examination reports which 
diagnose the veteran with hidradenitis suppurativa evolved 
from his previously diagnosed cystic acne.  The same examiner 
conducted both examinations.  The examiner notes that the 
veteran's medical history includes a recommendation that the 
veteran have surgery to excise the skin in his groin, but the 
surgeon declined to perform the surgery.  In October 1998, 
the examiner re-iterates the recommendation that the veteran 
have surgery to deal with an apocrine gland in the groin.  

The examination reports note posterior neck and upper back 
scarring, with acne on the back cleared up in October, 
inflammatory lesions on the hip and inguinal area, relatively 
few epidermal cysts on the left arm, and neck, with numerous 
small epidermal cysts on the scrotum, and in October 1998, 
inflammatory cysts in the groin with an inflamed apocrine 
gland in the groin and under the arms.  In May 1998, the 
examiner noted that the veteran had two of the three 
components of follicular occlusion triad: hidradenitis 
suppurativa and acne conglobata, but did not have dissecting 
cellulitis of the scalp.  In assessing the veteran's 
condition in October 1998, the examiner noted that the 
veteran had a moderate amount of hidradenitis suppurativa 
which will interfere with his ability to work.  In an October 
1998 addendum, this examiner, in tandem with the VA examiner 
who evaluated the veteran for his psychiatric disorder, 
concluded that the veteran's service-connected disabilities 
rendered him unable to work.  This addendum focused primarily 
on the veteran's skin condition and his need for surgery to 
remove the glands in the axillae and groin which cause his 
inflammations.

The most recent photographs of record are from November 1995.  
They reveal that the veteran has scarring on his back and on 
the posterior and side of his neck.  They also show scattered 
papules or cysts on his back and underneath his arm, with 
patches of discoloration and cysts in the groin area, but no 
apparent open lesions.  His face is bearded in the 
photographs and appears relatively scar free, and is not 
exceptionally repugnant or disfigured due to his skin 
disorder.  

In August and October 1998, VA examinations of the heart, 
joints, peripheral nerves, respiratory system, and 
neurological system, the veteran had no neurological 
deficiencies, no peripheral nerve diagnoses, and his 
diagnosed hypertension, tension headaches, chronic 
obstructive pulmonary disorder (COPD), and arthritis of the 
knees were not identified as constitutional symptoms of his 
skin disorder nor were they related to his skin disorder by 
any of the examiners.  

Considering the evidence of record, the Board does not 
consider the veteran's condition so severe that a referral 
for Central Office rating or the award of a total rating are 
warranted.  First of all, none of the medical evidence 
indicates diagnoses of pemphigus or dermatitis exfoliativa 
and, further, the medical evidence does not include any 
indication of constitutional symptomatology.  With regard to 
the repugnance of the veteran's condition, as noted, the most 
recent photographs do not reveal open lesions, draining or 
crusting.  Although the most recent examination reports 
describe some inflamed cysts and lesions, they are scattered, 
and the examiner noted that the veteran only had a moderate 
amount of hidradenitis suppurativa.  Consequently, an 
increase under the terms of the Note attached to the 
Diagnostic Codes of 38 C.F.R. § 4.118 is not appropriate.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate and distinct manifestations 
from the same injury or disease may permit two different 
disability ratings so long as none of the symptomatology for 
the different conditions duplicates or overlaps.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. §§ 4.14, 
4.25 (1999).  However, in the present case, the evidence does 
not indicate any separate manifestations that do not overlap.  
While the veteran's residual scarring from his skin disorder 
is disfiguring (Diagnostic Code 7800) and potentially 
ulcerating (Diagnostic Code 7803), these symptoms are 
adequately considered in his 50 percent evaluation under 
Diagnostic Code 7806, because it is partially based on the 
degree of repugnance and ulceration of his condition.  
Accordingly, based on review of the record, the Board finds 
that the veteran's claim of entitlement to a rating greater 
than 50 percent for his acne vulgaris, cystic type, is 
denied.  

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VA O.G.C. Prec. 6-96 (1996).

b.  Dysthymia

The veteran was originally granted entitlement to service 
connection for dysthymia, in a September 1992 RO rating 
decision.  A 10 percent disability evaluation was assigned, 
effective June 17, 1992, based on a VA examination report 
relating the veteran's chronic depression to his medical 
condition.  In July 1998, the RO granted the veteran an 
increase in the assigned evaluation of his dysthymia to 30 
percent disabling, effective February 14, 1997, the date his 
claim was received.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1999) (Schedule), the RO ascertained the severity of 
the veteran's dysthymia by application of the criteria set 
forth in Diagnostic Code 9433, which requires application of 
the criteria in Diagnostic Code 9440.  Under this provision, 
a 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50 percent rating is warranted 
when the veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships; a 70 percent rating is applicable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfered with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (including 
work or a worklike setting), inability to establish and 
maintain effective relationships; and a total schedular 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name. 

The only psychiatric treatment of record consists of the 
veteran's VA examination reports, and the veteran has stated 
in his most recent examinations that he has never had any 
other psychiatric treatment or received any medications for a 
psychiatric disorder.  His first examination was in August 
1992, and it served as the basis for his grant of entitlement 
to service connection for dysthymia, noting that his 
depression was related to his medical problems.  

In May 1998, after the veteran's February 1997 claim for an 
increased rating, the veteran was provided with another VA 
examination.  The claims file was unavailable for review at 
this time.  The examiner noted that the veteran described his 
depression as making him moody, irritable and sarcastic, but 
that he denied sleep impairment and rated the depression as 
mild.  The veteran reported dating some, trying to stay busy, 
gardening and working at his computer.  On objective 
examination he was observed to have a depressed mood, a 
dysphoric appearance, normal speech, and logical thought 
processes and associations.  There was no memory impairment, 
no delusions and his judgment was adequate.  The examiner 
noted his depression to be a mild to moderate degree of 
impairment, and assigned a Global Assessment Functioning 
(GAF) score of 60.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 60 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."

In September 1998 the veteran was examined again, this time 
with the examiner having reviewed the claims file.  The 
veteran reported essentially the same information as noted in 
May 1998, adding that the veteran socializes at church only 
and does some volunteer work there.  The objective findings 
were essentially the same: a depressed mood, normal speech 
and thought processes, intact memory, no delusions or 
hallucinations, fair judgment, superficial insight, and 
orientation to person, place and time.  This examiner also 
diagnosed dysthymia, and assigned a GAF of 60.  This VA 
examiner, in tandem with the VA examiner who evaluated the 
veteran for his skin disorder, concluded in an October 1998 
addendum that the veteran's service-connected disabilities 
rendered him unable to work.  

The veteran was examined again in October 1998.  This 
examiner noted the veteran's complaints of irritability, and 
reported that the veteran had good self-esteem and did a 
great deal of volunteer work at his church, met daily with a 
coffee group, ate out, and went dancing if his legs were in 
good shape.  He reported that the veteran liked to travel and 
was going to visit his sisters in Arizona and Texas soon.  On 
objective examination the veteran had clear speech, a 
depressed and irritable mood and good memory and 
concentration. His relationships with others were uneven, 
close to some, poor relationships with others.  He was 
capable of abstract thinking, and his judgment was affected 
by his angry tendencies.  This examiner did not feel that the 
veteran met the criteria for depression, and diagnosed a mood 
disorder, mild, with a moderate personality disorder.  He 
assessed the mood disorder with a GAF of 62.

Considering the evidence of record, the Board finds that the 
symptoms of the veteran's dysthymia do not satisfy the 
criteria for an evaluation greater than 30 percent.  Although 
the October 1998 addendum, found that the veteran was 
unemployable, the only disability specifically addressed in 
the brief notation was the veteran's skin condition and not 
his psychiatric condition.  Moreover, the record shows that 
the veteran has never received treatment or medication for 
his psychiatric impairment, and the various examiners have 
never evaluated his disorder as more than a moderate 
impairment to his functioning despite the October 1998 
addendum.  

Turning to some of the specific criteria required for a 
higher rating, the Board notes that the evidence shows that 
the veteran's memory is intact, his affect is not flat, his 
speech is normal, he has no reported panic attacks, his 
abstract thinking is not impaired, and he appears able to 
establish social relationships through his church, through 
volunteer work, and through casual dating.  Although his mood 
is depressed, there is no indication that this symptom alone 
is sufficient to meet the criteria for a 50 percent rating 
based on the examiners' evaluations of the veteran's degree 
of psychological impairment as mild to moderate.  

Based on this examination of the evidence, the Board 
concludes that the veteran's dysthymia is adequately 
compensated under the criteria for a 30 percent rating.  
Accordingly, his claim of entitlement to an increased rating 
is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2. Entitlement to an earlier effective date

a.  Dysthymia

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1999); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1998).  In 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 1998); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999).

The Board notes that neither the veteran nor his attorney 
have identified a date prior to February 14, 1997, which they 
deem to be the appropriate effective date for the assignment 
of his 30 percent evaluation for dysthymia.  The February 14, 
1997, date assigned, is the date the veteran's claim of 
entitlement to an increased rating was received by the RO.

In the present case, the only relevant medical evidence 
related to the veteran's dysthymia since his award of service 
connection are his VA psychiatric examination reports dated 
in May 1998, September 1998 and October 1998.  Additionally, 
the only written statement addressing his dysthymia since his 
award of service connection is his February 14, 1997 claim 
for an increase.  Based on these findings, there is nothing 
in the record prior to February 14, 1997, which can be 
construed as an informal claim and no medical evidence of an 
increase.  Consequently, the February 14, 1997, date assigned 
by the RO, is the earliest possible effective date for the 
veteran's award of a 30 percent evaluation for his dysthymia, 
and his claim of entitlement to an earlier effective date 
therefor is denied.  

b.  TDIU

The veteran contends that he is entitled to an effective date 
earlier than February 14, 1997, for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of his service-connected 
disabilities. After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided, on basis of facts found. 38 C.F.R. § 
3.400 (1999).

The veteran and his representative failed to identify what 
date is the appropriate effective date for his award of a 
total rating for compensation purposes based on individual 
unemployability by reason of service- connected disabilities  
award.  However, the veteran's claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability currently on appeal was originally received 
on September 6, 1991.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (1999).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a) of this section. The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).  An unemployability 
rating is based primarily upon average impairment of earning 
capacity.  38 C.F.R. § 4.15 (1999). Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340(a), 4.15 (1999). Entitlement 
to individual unemployability must be established solely on 
the basis of impairment from service-connected disabilities.  
38 C.F.R. § 3.341(a) (1999).  Neither disability from 
nonservice-connected disabilities or due to advancing age may 
be considered.  38 C.F.R. §§ 3.341(a), 4.19 (1999).

In this case, prior to February 14, 1997, the veteran's 
service connected disabilities, dysthymia and acne vulgaris, 
were not sufficiently disabling to meet the schedular 
criteria for consideration of a total rating for compensation 
purposes based on individual unemployability.  From February 
27, 1990, to June 17, 1992, the veteran's only service-
connected disability was acne vulgaris, rated as 50 percent 
disabling.  Even after June 17, 1992, when his service 
connection for dysthymia became effective, the combined 
evaluation of his 50 percent rating for acne vulgaris and his 
10 percent evaluation for dysthymia did not satisfy the 
schedular criteria for a total rating for compensation 
purposes based on individual unemployability.  It was not 
until February 14, 1997, when the increase in the evaluation 
of his dysthymia to 30 percent became effective, that the 
veteran meet the schedular requirements laid out in 38 C.F.R. 
§ 4.16(a).  As discussed above in this decision, the Board 
has denied the veteran's claims for increased evaluations for 
his service-connected disabilities and for an earlier 
effective date for the assignment of the 30 percent 
evaluation for his dysthymia.  Therefore, based on the 
evidence of record, the Board finds that the veteran could 
not have been entitled to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities prior to February 
14, 1997, under 38 C.F.R. § 4.16(a).

Nonetheless, as noted above, 38 C.F.R. § 4.16(b), permits 
rating boards to refer claims which do not meet the 
percentage standards to the Director, Compensation and 
Pension Service for extra-schedular consideration when the 
veteran is unemployable due to his service-connected 
disabilities.  However, the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
and by analogy, the Board finds that such an assignment is 
precluded under 38 C.F.R. § 4.16(b) as well.  However, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  

Prior to February 14, 1997, the veteran was awarded a 
disability pension from January 26, 1990, by the Sheet Metal 
Workers National Pension Fund, and awarded disability 
benefits by the Social Security Administration (SSA)  from 
July 1990.  In 1990 the veteran was evaluated by several 
private physicians in connection with his ability to work and 
the award of his pension and SSA benefits.  In February 1990, 
Dr. W. submitted a statement that the veteran cannot work as 
a sheet metal worker due to his skin condition.  In March 
1990, Dr. J.R. examined the veteran and determined that he 
was totally disabled due to morbid obesity and his skin 
condition.  Dr. J.R. also noted that the examination was 
difficult to perform due to the veteran's obesity.  The SSA 
physician, Dr. J.A.R., examined the veteran in July 1990, and 
noted three physical problems for the veteran: his skin 
condition, his morbid obesity, and dyspnea on exertion 
attributed to the veteran's smoking history.  In addition, 
the record contains VA treatment records showing treatment 
for his skin disorder, among other physical complaints, and a 
June 1992 VA examination report which notes that the veteran 
would have difficulty trying to be gainfully employed for 
several reasons including his unsightly acne and his gross 
obesity causing knee and back trouble.  

In reviewing this evidence in the context of 38 C.F.R. 
§ 4.16(b), the Board notes that in order to warrant a total 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities, 
the veteran must be shown to be unemployable solely by reason 
of his service connected disabilities.  38 C.F.R. § 3.341(a) 
(1999).  None of the evidence of record indicates that the 
veteran could not work solely because of his skin condition.  
Most of the medical evidence, both private and VA finds the 
veteran unable to work for multiple reasons, including both 
his service-connected skin condition and nonservice-connected 
conditions, such as his obesity at that time.  Additionally, 
while Dr. W.'s statement limits his findings to the veteran's 
skin condition, he also limits his unemployability to 
performing sheet metal work, without addressing whether the 
veteran is able to perform any other type of employment.  
Consequently, because the evidence does not indicate that the 
veteran was unable to work solely due to his service-
connected skin condition prior to February 14, 1997, the 
Board finds no basis for further action on this question.  

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than February 14, 
1997, for the grant of a total rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, and the veteran's 
claim therefor is denied.  The benefit of the doubt provision 
of 38 U.S.C. § 5107 does not apply as the preponderance of 
the evidence is unfavorable. 38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 4.16 (1999).



ORDER

Entitlement to a rating greater than 50 percent for acne 
vulgaris, cystic type, is denied.

Entitlement to a rating greater than 30 percent for 
dysthymia, is denied.

Entitlement to an effective date prior to February 14, 1997, 
for the award of a 30 percent rating for dysthymia, is 
denied.

Entitlement to an effective date prior to February 14, 1997, 
for the award of a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

